 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   BEN PATTERSON (CA SBN 268696)
     BPatterson@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   Attorneys for Defendants
     MCKESSON TECHNOLOGIES, INC. AND
 7   MCKESSON CORPORATION
 8
     [Additional Counsel Appear on Signature Page]
 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12

13
     TRUE HEALTH CHIROPRACTIC INC., et al.,                  Case No.    13-cv-02219-HSG
14
                           Plaintiffs,
15                                                          STIPULATION REGARDING
            v.                                              AMENDED BRIEFING
16
     MCKESSON CORPORATION, et al.,                          SCHEDULE FOR PLAINTIFFS’
17                                                          RENEWED CLASS
                           Defendants.                      CERTIFICATION MOTION
18

19                                                           Local Rule 7-12

20

21

22

23

24

25

26

27

28
     STIPULATION RE: AMENDED BRIEFING SCHEDULE FOR PLAINTIFFS’ RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG
 1          Pursuant to the Court’s request at the October 2, 2018 Case Management Conference,
 2   Plaintiffs True Health Chiropractic, Inc. and McLaughlin Chiropractic Associates, Inc.
 3   (“Plaintiffs”) and Defendants McKesson Corporation and McKesson Technologies, Inc.
 4   (“Defendants”), submit this stipulation regarding the briefing schedule for Plaintiffs’ renewed
 5   motion for class certification:
 6          WHEREAS, at the October 2, 2018 Case Management Conference, the Court set the
 7   deadline for Plaintiffs to file their renewed motion for class certification on November 29, 2018;
 8          WHEREAS, the Court directed the parties to meet and confer regarding the briefing
 9   schedule for Plaintiffs’ renewed motion for class certification;
10          WHEREAS, the parties met and conferred regarding the briefing schedule, including
11   discussions regarding the December and January holidays;
12          WHEREAS, Plaintiffs have requested a Rule 30(b)(6) deposition in connection with
13   Plaintiffs’ renewed motion for class certification, and that witness cannot be deposed until
14   November 27, 2018;
15          WHEREAS, the parties further conferred and agreed to stipulate to amending the briefing
16   schedule in a manner that would maintain the date the Court set for a hearing on Plaintiffs’
17   renewed motion for class certification;
18          NOW, THEREFORE, the parties stipulate and respectfully request the Court to approve,
19   the following amended briefing schedule for Plaintiffs’ renewed motion for class certification:
20

21   Plaintiffs’ Renewed Motion for Class      December 4, 2018
     Certification
22

23   Defendants’ Opposition to Plaintiffs’     January 9, 2019
     Renewed Motion for Class
24   Certification

25   Plaintiffs’ Reply in Support of           January 25, 2019
     Renewed Motion for Class
26   Certification
27

28
     STIPULATION RE: AMENDED BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                             1
 1
     Hearing on Plaintiffs’ Renewed             February 14, 2019
 2   Motion for Class Certification
 3

 4          IT IS SO STIPULATED.

 5

 6

 7

 8
     Dated: November 15, 2018             By:      /s/ Ross M. Good
 9                                                 BRIAN J. WANCA (admitted pro hac vice)
                                                   RYAN M. KELLY (admitted pro hac vice)
10
                                                   ROSS M. GOOD (admitted pro hac vice)
11                                                 ANDERSON + WANCA
                                                   3701 Algonquin Road, Suite 500
12                                                 Rolling Meadows, IL 60008
                                                   Telephone: 847-368-1500
13                                                 Fax:          847-368-1501
                                                   bwanca@andersonwanca.com
14
                                                   rkelly@andersonwanca.com
15                                                 rgood@andersonwanca.com

16                                                 ROBERT C. SCHUBERT
                                                   WILLEM F. JONCKHEER
17                                                 SCHUBERT JONCKHEER & KOLBE LLP
                                                   Three Embarcadero Center, Suite 1650
18
                                                   San Francisco, CA 94111
19                                                 Telephone: 415-788-4220
                                                   Fax:          415-788-0161
20                                                 rschubert@schubertlawfirm.com
                                                   wjonckheer@schubertlawfirm.com
21

22                                                 GEORGE D. JONSON (admitted pro hac vice)
                                                   MATTHEW E. STUBBS (admitted pro hac vice)
23                                                 MONTGOMERY, RENNIE & JONSON
                                                   36 East Seventh Street, Suite 2100
24                                                 Cincinnati, OH 45202
                                                   Telephone: 513-241-4722
25                                                 Fax:          513-241-8775
26                                                 gjonson@mrjlaw.com
                                                   mstubbs@mrjlaw.com
27
                                                   Counsel for Plaintiffs
28
     STIPULATION RE: AMENDED BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                  2
 1   Dated: November 15, 2018                      By:     /s/ Tiffany Cheung_____________
                                                           Tiffany Cheung
 2                                                         Ben Patterson
 3                                                         MORRISON & FOERSTER LLP
                                                           425 Market Street
 4                                                         San Francisco, CA 94105-2482
                                                           Telephone: 415-268-7000
 5                                                         Fax:           415-268-7522
                                                           TCheung@mofo.com
 6                                                         BPatterson@mofo.com
 7
                                                           Counsel for Defendants
 8

 9          I, Tiffany Cheung, am the ECF User whose ID and password are being used to file this

10   Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that I have on file the

11   concurrences for any signatures indicated by a “conformed” signature (/s/) within this efiled

12   document.

13

14   Dated: November 15, 2018                              By:    /s/ Tiffany Cheung
                                                                  Tiffany Cheung
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION RE: AMENDED BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                              3
 1                                                 ORDER
 2           PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED:
 3   The deadlines related to Plaintiffs’ renewed motion for class certification is as follows:
 4           1. The November 16, 2018 discovery deadline shall be extended until November 27,
 5   2018.
 6           2. Plaintiffs’ renewed motion for class certification is due December 4, 2018.
 7           3. Defendants’ opposition to the renewed motion for class certification is due January 9,
 8   2019.
 9           4. Plaintiffs’ reply in support of the renewed motion for class certification is due
10   January 25, 2019.
11           5. The hearing on the renewed motion for class certification shall occur on February 14,
12   2019 at 2 p.m.
13

14

15   Dated: November 16, 2018
16                                                 ____________________________________
                                                         Judge Haywood S. Gilliam, Jr.
17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE: STIPULATION RE: AMENDED BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG
